DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Species A (Fig. 3, 4; Claims 1-11, 13 and 16-20)  in the reply filed on 04/04/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all claims in the single application  This is not found persuasive because there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) 
the prior art applicable to one species would not likely be applicable to the other species.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art; hereinafter AAPA in view of Streubel et al. (US 2010/0084678 A1).

    PNG
    media_image1.png
    563
    849
    media_image1.png
    Greyscale

Regarding Claim 1, AAPA (Fig. 1, 2) discloses a light-emitting diode (“conventional vertical LED”) [0004], comprising: 
an epitaxial layered structure (121, 122, 123) which includes 
a first-type semiconductor layer (121), 
a second-type semiconductor layer (123), and 
an active layer (122) sandwiched between said first-type semiconductor layer (121) and said second-type semiconductor layer (123), 
said epitaxial layered structure (121, 122, 123) having opposite upper (top) and lower surfaces (bottom ) and a side surface (side) interconnecting said upper and lower surfaces (Fig 1); 
a reflective layered unit (reflective layered unit 13, 132, 140, 133, 131) is which is disposed on said lower surface of said epitaxial layered structure (121, 122, 123); and 
a light-transmissive structure (160) which covers said upper surface of said epitaxial layered structure (121, 122, 123), and which is configured to allow an emission light emitted from said epitaxial layered structure (121, 122, 123) to exit therefrom at a light-exit angle of not smaller than 125° (See annotated Fig. 2).
The Examiner further that since Applicant did not explicitly specified at what intensity a light-exit angle has to be not smaller than 125°. Therefore, AAPA Fig. 2 clearly shows at least some light exiting at least from about -81° to about 81 ° at “2” intensity horizontal axis.
AARP does not explicitly disclose a light-transmissive structure which covers a portion of said side surface of said epitaxial layered structure.
Streubel (Fig. 1, 3) discloses a light-transmissive structure (4, 5) which covers a portion of said side surface of epitaxial layered structure (1, “the semiconductor body may have an epitaxial layer sequence that is based on nitride compound semiconductor”) [0025, 0035] (Fig. 1B), emission light emitted from said epitaxial layered structure (1) to exit therefrom at a light-exit angle of not smaller than 125° (See light distribution curve II in Fig. 3B of at least from about -80°  to about 80° at “2 intensity  horizontal axis).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify light-emitting diode in AAPA in view of Streubel such that a light-transmissive structure which covers a portion of said side surface of said epitaxial layered structure in order to seal the remaining semiconductor chip [0040]

Regarding Claim 2, AAPA in view of Streubel discloses the light-emitting diode according to claim 1, wherein 
the light-exit angle is not smaller than 135° (AAPA, Annotated Fig. 2).

Regarding Claim 3, AAPA in view of Streubel discloses the light-emitting diode according to claim 1, wherein 
the light-exit angle is not smaller than 150° (AAPA, Annotated Fig. 2).

Regarding Claim 4, AAPA in view of Streubel discloses the light-emitting diode according to claim 1, wherein 
a light distribution curve of light output (See annotated Fig. 2, AAPA) from said light-emitting diode (“conventional vertical LED”) [0004] is in an oval shape having a maximum length in a longitudinal direction and a maximum width in a transverse direction that is perpendicular to the longitudinal direction (See width in horizontal axis and length in vertical axes of the curve in annotated Fig. 2), 
AAPA in view of Streubel as previously combined does not explicitly disclose the maximum length being greater than the maximum width.
Streubel (Fig. 3B) discloses  a light distribution curve of light output (Curve II in Fig. 3B)) a said light-emitting diode (11) is having a maximum length in a longitudinal direction and a maximum width in a transverse direction that is perpendicular to the longitudinal direction the maximum length being greater than the maximum width (Fig. 3B, curve II) in order to attenuate transmission in the main direction 0 degree of emission and increase transmission 30 degree to 60.degree or -60 degree to -30 degree [0044]
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify light-emitting diode in AAPA in view of Streubel such that a light distribution curve of light output having the maximum length being greater than the maximum width in order to attenuate transmission in the main direction 0 degree of emission and increase transmission 30 degree to 60.degree or -60 degree to -30 degree [0044].



Regarding Claim 5, AAPA in view of Streubel discloses the light-emitting diode according to claim 1, wherein 
said light-transmissive structure (4, 5 Streubel) includes a top transmissive part ( 4 and 5 on top of 4) which covers said upper surface of said epitaxial layered structure (1 Streubel), and a side transmissive part (side of 5) which is connected to said top transmissive part and which covers a portion of said side surface of said epitaxial layered structure (1), a thickness of said top transmissive part (thickness of 4 and 5 on top of 4) extending in a direction away from said upper surface is greater than a thickness (thickness of 5 on side of 1) of said side transmissive part of said light-transmissive structure extending in a direction away from said side surface (combined thickness of 4 and 5 is greater than thickness of 5 on side of 1 In Fig. 1B).

Regarding Claim 6, AAPA in view of Streubel discloses the light-emitting diode according to claim 1, wherein said light-transmissive structure (4, 5) includes a transparent layer (4) disposed on said upper surface of said epitaxial layered structure (1). (Fig. 1B Streubel)

Regarding Claim 7, AAPA in view of Streubel discloses the light-emitting diode according to claim 6, wherein said transparent layer (4) has a refractive index which is not smaller than 1 (SiO2 with a refractive index of n1=1.5) [0042 Streubel] and not greater than a refractive index of said epitaxial layered structure (1, inherent refractive index of AlGaInN is dependent on Ga content and is above 2.2).
The Examiner notes originally filed specification does not provide a materials for epitaxial layered structure not provides a value for refractive index of said epitaxial layered structure. Therefore, limitation is considered to be met as long as  transparent layer has a refractive index which is not smaller than 1.

Regarding Claim 8, AAPA in view of Streubel discloses the light-emitting diode according to claim 7, wherein 
the refractive index of said transparent layer ranges from 1.45 to 1.55. (SiO2 with a refractive index of n1=1.5) [0042 Streubel]

Regarding Claim 9, AAPA in view of Streubel discloses the light-emitting diode according to claim 6, wherein 
said light-transmissive structure (4, 5) further includes a light conversion layer (luminescence conversion element 5) which is disposed over said transparent layer (4), and which is configured to convert the emission light emitted from said epitaxial layered (1) structure into an excited light having a wavelength different from that of the emission light. [0014]  (“The luminescence conversion material is intended for the wavelength conversion of at least part of the radiation of the first wavelength emitted by the semiconductor body to greater wavelengths, in particular, the second wavelength”)

Regarding Claim 17, AAPA in view of Streubel discloses the light-emitting diode according to claim 1, further comprising 
a bonding layer (planarizing layer 3) that is disposed between said light-transmissive structure (4, 5) and said epitaxial layered structure (1) to bond therebetween.
The Examiner notes that layer 3 must have at least some bonding characterizing for layer 4 to be deposited and adhere to layer 3.

Regarding Claim 18, AAPA in view of Streubel discloses the light-emitting diode according to claim 1, further comprising 
a first electrode (151 AAPA) and a second electrode (152 AAPA) which are electrically connected to said epitaxial layered structure (121, 122, 123 AAPA).

Regarding Claim 19, AAPA in view of Streubel discloses the light-emitting diode according to claim 18, further comprising 
a substrate  (110) on which said epitaxial layered structure (121, 122, 123 AAPA). and said first (151) and second electrodes (152) are disposed (Fig. 1).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art; hereinafter AAPA in view of Streubel et al. (US 2010/0084678 A1) and further in view of Levinson et al. (US 6,653,765 B1)
Regarding Claim 10, AAPA in view of Streubel discloses the light-emitting diode according to claim 6. 
AAPA in view of Streubel does not explicitly disclose that said transparent layer has a thickness of not less than 30 μm.
Levinson (Fig. 2) discloses that transparent layer (the light scattering material 42 is in the form of a layer 46, column 3, lines 45-50) has a thickness of not less than 30 μm (up to about 100 microns in thickness) [column 7, lines 50-55].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify light-emitting diode in AAPA in view of Streubel  and Levinson such that said transparent layer has a thickness of not less than 30 μm  in order to for the light exiting the scattering material is distributed in a more Lambertian fashion, i.e., with an emission which is relatively even over a wide range of angles for a relatively uniform angular distribution column 3, lines 30-45) and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art; hereinafter AAPA in view of Streubel et al. (US 2010/0084678 A1) and further in view of Levinson et al. (US 6,653,765 B1) and Nagai et al. (US 2011/0090696 A1).
Regarding Claim 11, AAPA in view of Streubel  and Levinson discloses the light-emitting diode according to claim 10.
AAPA in view of Streubel and Levinson does not explicitly disclose that said light conversion layer has a thickness ranging from 20 μm to 120 μm.
Nagai (Fig. 2B) discloses a light conversion layer (30) has a thickness ranging from 20 μm to 120 μm. (“thin phosphor plate whose thickness ranging between 20 [micrometer] and 200 [micrometer]” 0059].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify light-emitting diode in AAPA in view of Streubel, Levinson and Nagai and  such that that said light conversion layer has a thickness ranging from 20 μm to 120 μm in order to realize a smaller and thinner white light source [0059] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art; hereinafter AAPA in view of Streubel et al. (US 2010/0084678 A1) and further in view of Levinson et al. (US 6,653,765 B1).
Regarding Claim 13, AAPA in view of Streubel  and Levinson light-emitting diode according to claim 10, wherein said light-transmissive structure has a thickness of not less than 100 μm.
AAPA in view of Streubel  and Levinson does not explicitly disclose said light-transmissive structure has a thickness of not less than 100 μm.
However, Levinson (Fig. 2) discloses that at least the transparent layer (the light scattering material 42 is in the form of a layer 46, column 3, lines 45-50) has a thickness up to about 100 μm (which includes 100 [column 7, lines 50-55] without considering thickness of said epitaxial layered structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify light-emitting diode in AAPA in view of Streubel, Levinson and Nagai such that said light-transmissive structure has a thickness of not less than 100 μm in order to for the light exiting the scattering material is distributed in a more Lambertian fashion, i.e., with an emission which is relatively even over a wide range of angles for a relatively uniform angular distribution column 3, lines 30-45) and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art; hereinafter AAPA in view of Streubel et al. (US 2010/0084678 A1) and further in view of Chang (US 7,573,071 B2).
Regarding Claim 16, AAPA in view of Streubel discloses light-emitting diode according to claim 6, wherein 
said transparent layer (4, 5) is made of a light-transmissive silica (SiO2) [0042].
AAPA in view of Streubel does not explicitly disclose is made of a light-transmissive silica is a light-transmissive silica gel.
Chang (Fig. 3) discloses a transparent layer (230, 250) is made of a light-transmissive silica gel. (“The material of the first transparent encapsulant 230 may be epoxy encapsulant, silica gel or UV curing glue” column 5, lines 5-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify light-emitting diode in AAPA in view of Streubel and Chang such that said transparent layer is made of a light-transmissive silica gel in order to form transparent encapsulant a thermal curing process instead of the injection molding process which could adversely affects the optical performance of the LED package 9column 1, lines 50-67, column 2, lines 1-3) and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art; hereinafter AAPA in view of Streubel et al. (US 2010/0084678 A1) and further in view of Heremans et al. (US 6, 504,180 B).
Regarding Claim 20, AAPA in view of Streubel discloses the light-emitting diode according to claim 19, wherein 
said epitaxial layered structure (121, 122, 123 AAPA).  and said first electrode (151) are spaced apart by a distance (Fig. 1).
AAPA in view of Streubel does not explicitly disclose that a distance that is not less than 50 μm.
Heremans (Fig. 12) discloses epitaxial layered structure (mesa, 121, 10).  and a first electrode (124) are spaced apart by a distance that is not less than 50 μm  (“N-contact (124) Lithographic definition of 60 .mu.m openings in approx. 50 .mu.m distance from the device mesas.” Column 17, line 42-45].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify light-emitting diode in AAPA in view of Streubel and Heremans such that said epitaxial layered structure and said first electrode are spaced apart by a distance that is not less than 50 μm in order to control distance series resistance and current spread of the LED and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891